DETAILED ACTION
Claims 1 through 5 originally filed 18 June 2020. By amendment received 15 October 2021; claim 1 is amended. Claims 1 through 5 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the combined teachings of Maeda et al. (M104a, US Pub. 2010/0040104) and Maeda et al. (M324a, US Pub. 2007/0014324) do not render obvious the limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" because, according to applicant, the third DBR layer of M104a does not correspond to the claimed third DBR. To support this argument, applicant contends that M104a includes no third layer of DBR in the upper central area of the light-emitting area, while a reflection adjustment layer is added outside.
Applicant's argument is not persuasive because it does not provide a difference between the combination set forth in the rejection and that which is claimed. Particularly, M104 provides a third DBR stack 17 on second DBR stack 16 with an aperture 17A etched in the center of DBR 
The limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" was taught by the combined teachings of M104a and M324b (see above). The argument that the third DBR of the combination set forth in rejection does not correspond to the claimed third DBR is not persuasive because no difference between the claims and the prior art combination set forth in the rejection.

Applicant argues that the combined teachings of M104a and M324b do not render obvious the limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" because, according to applicant, the third DBR of M104a has a different principle of operation as compared to the claimed third DBR. To support this argument, applicant contends that the third DBR of M104a does not maintain a constant peripheral reflectivity (RY) as compared to central reflectivity (RX) and that this configuration is different from the claimed configuration in that the claimed configuration is argued to maintain a constant reflectance with no temperature dependence.
Applicant’s argument is not persuasive because the argued features relating to temperature and reflectivity are not claimed or disclosed. The limitation under discussion is "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR". Critically, this limitation makes no mention of reflectivity or temperature. Further, no claim specifies the reflectivity of any layer. Additionally, the disclosure makes no mention of how the claimed layers would react to a change in temperature. Since the argued details are neither implicitly nor explicitly present in the claims, these details cannot distinguish the claims from the cited prior art.
The limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" was taught by the combined teachings of M104a and M324b (see above). The argument that the third DBR of M104a operates according to a different operating principle than the claimed third DBR is not persuasive because the argued use of temperature independent reflectivity is not claimed or disclosed (MPEP §2145VI).

Applicant argues that the combined teachings of M104a and M324b do not render obvious the limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group 
This argument is not persuasive because it does not address the rejection (MPEP §2145IV). This limitation is rejected based on the combined teachings of M104a and M324b. M324b teaches the formation of the relevant layers from a dielectric (see M324b, ¶116 indicating that layers 87A and 87B of Figure 15A are formed of dielectric material). Since the rejection is based on the combined teachings of M104a and M324b, the argument that M104a alone does not teach the use of a dielectric material cannot overcome the rejection because M324b teaches the use of a dielectric material.
The limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" was taught by the combined teachings of M104a and M324b (see above). The argument that M104a alone does not use dielectric materials for the third DBR cannot be persuasive because the rejection is based on the combined teachings of M104a and M324b and because M324b teaches the use of dielectric materials for the third DBR.

Applicant argues that the combined teachings of M104a and M324b do not render obvious the claimed invention because, according to applicant, the claimed invention exhibits superior results. To support this argument, applicant contends that the device of the present invention can operate over a temperature range of 0°C to 75°C whereas the device of M104a would likely only operate from 30°C to 40°C.
This argument is not persuasive because none of the argued details are claimed or disclosed (MPEP §2145VI). Since the argued details are neither implicitly nor explicitly present in the claims, these details cannot distinguish the claims from the cited prior art.

Applicant argues that the combined teachings of M104a and M324b do not render obvious the limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a group consisting of a center and a area surrounding a center of said third DBR" because, according to applicant, the third DBR of M324b is arranged differently than the claimed invention. To support this argument, applicant contends that the third DBR of M324b is centrally located whereas the third DBR of the claims is peripherally located.
This argument is not persuasive because it does not address the rejection. This argument appears to be directed to embodiments of M324b that were not part of the rejection. The rejection cites Figure 15a of M324b in which the third DBR 87 is peripherally located. The cited embodiment of M324b is not taught away from by the presence of other embodiments because the cited embodiment is not criticized, discredited, or otherwise discouraged (MPEP §2141.02VI). Since the embodiment cited in the rejection is not taught away from, this argument is not persuasive because the embodiment cited in the rejection corresponds to the claimed arrangement of the third DBR.
The limitation "(d) fourth step: growing at least one dielectric layer on said second DBR to form a third DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy, and selectively forming an aperture through etching at a position selected from a 

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 5 rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (M104a, US Pub. 2010/0040104) in view of M324b.

Regarding claim 1, M104a discloses, "(a) first step: growing a first distributed Bragg reflector (DBR) on a substrate through a method selected from a group consisting of deposition, sputtering, and epitaxy" (p. [0047], [0048] and Fig. 1, pts. 10 and 11).  "(b) second step: growing a light-emitting layer (active layer) on said first DBR through a method selected from a group consisting of deposition, sputtering, and epitaxy" (p. [0047], [0048] and Fig. 1, pts. 11, 12, 13, and 14, where the light emitting layer corresponds to the collection of active layer 13 and spacers 12 

Regarding claim 2, M104a discloses, "Wherein said substrate is a semiconductor substrate" (p. [0026] and Fig. 1, pt. 10).  

Regarding claim 3, M104a does not disclose, "Wherein in fourth step: said at least one dielectric layer of said third DBR comprises 1˜20 layers."  M324b discloses, "Wherein in fourth step: said at least one dielectric layer of said third DBR comprises 1˜20 layers" (p. [0113] and Fig. 

Regarding claim 4, M104a does not disclose, "Wherein said at least one dielectric layer of said third DBR is made of a material selected from a group consisting of silicon nitride (SiNx), silicon oxide (SiOx), aluminum oxide (AlOx), zinc oxide (ZnO), magnesium oxide (MgO), and any combination of the above."  M324b discloses, "Wherein said at least one dielectric layer of said third DBR is made of a material selected from a group consisting of silicon nitride (SiNx), silicon oxide (SiOx), aluminum oxide (AlOx), zinc oxide (ZnO), magnesium oxide (MgO), and any combination of the above" (p. [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of M104a with the teachings of M324b for the reasons provided above regarding claim 1.  

Regarding claim 5, M104a does not disclose, "Wherein in fourth step: said aperture selectively formed through etching at a position selected from a group consisting of at center and at area surrounding center of said third DBR has a diameter of 2˜15 micrometers."  M324b discloses, "Wherein in fourth step: said aperture selectively formed through etching at a position selected from a group consisting of at center and at area surrounding center of said third DBR has a diameter of 2˜15 micrometers" (p. [0062] and Fig. 15A, pt. W1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of M104a with the teachings of M324b for the reasons provided above regarding claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828